COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-13-00142-CV


Denar Restaurants, LLC                    §    From the 48th District Court

                                          §    of Tarrant County (048-250461-11)
v.
                                          §    May 30, 2014

Carole King                               §    Opinion by Justice Gardner



                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that appellant Denar Restaurants, LLC shall pay all

costs of this appeal, for which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS

                                              /s/ Anne Gardner
                                       By _________________________________
                                          Justice Anne Gardner